Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 29, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141908                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  KIM TERLIKOWSKI, Personal                                                                                           Justices
  Representative of the Estate of
  DENISE MARIE DURFEE, Deceased,
               Plaintiff-Appellee,
  v                                                                 SC: 141908
                                                                    COA: 296555
                                                                    Wayne CC: 09-024394-NH
  THOMAS M. PINSON, D.O. and CITY
  MEDICAL, P.C.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Court, the application for leave to appeal the July 22, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 29, 2011                       _________________________________________
           h0622                                                               Clerk